DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 59-66 and 69-76 in the reply filed on June 7, 2022 is acknowledged.  The traversal is on the grounds that searching all inventions would not constitute an undue burden.  This is not found persuasive because a search burden exists, as the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

	Claims 67, 68, 77, and 78 have been withdrawn.  Claim 69 has been amended.  Claims 59-66 and 69-76 are currently pending and under examination.

This application is a continuation of U.S. Patent Application No. 15/758005, filed March
7, 2018, which is a U.S. national phase of International Application No. PCT/AU2016/000316,
filed September 8, 2016, which claims benefit of priority to Australian Patent Application
No. 2015903658, filed September 8, 2015.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 59-66 and 69-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59 recites “greater than about 80% confluence”; this limitation is indefinite, because while “about” 80% would include less than 80%, “greater than” 80% only includes amounts over 80%.  Thus, it is unclear what percent confluence is intended to be included or excluded from the limitation “greater than about.” 
	Additionally with regard to claim 59, the limitation “harvesting supernatant from the cell culture” is indefinite, because it is unclear what previously recited media “the cell culture” is intended to refer to.
	Claims 63 and 73 recite that the glycoconjugate-enriched conditioned medium is combined with “a therapeutically effective amount” of culture expanded MSCs.  These claims are indefinite, because the claims are directed to a method of preparing a glycoconjugate-enriched conditioned medium, and not to a therapeutic method.  As such, it is unclear what condition is intended to be treated, and thus what amount of culture-expanded MSCs are intended to be encompassed within a “therapeutically effective amount.” 
Claims 60-62, 64-72, 74, and 75 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59, 61-66, 69, 70, and 72-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azouna et al. (IDS; Phenotypical and functional characteristics of mesenchymal stem cells from bone marrow: comparison of culture using different media supplemented with human platelet lysate or fetal bovine serum, Stem Cell Research & Therapy, Vol. 3, Issue 6, (2012), pp. 1-14).
With regard to claims 59, 61, 62, 69, 70, and 72, Azouna et al. teach a method comprising culturing MSCs to a cell density including 90% confluence in a cell culture medium supplemented with human platelet lysate; and then harvesting supernatant from the MSC cell culture (Abs.; p. 4, Left Col., Para. 2, Line 1-10).  
As Azouna et al. teach the method steps as claimed, comprising the components as claimed, and as these components cannot be separated from their properties, the method as taught by Azouna et al. necessarily produces a glycoconjugate-enriched conditioned medium comprising chondroitin sulphate, wherein the conditioned medium produced by the method necessarily has a stable secretome with a retention of at least 60% activity after one month at room temperature, and where the stable secretome necessarily comprises one or more factors selected from IFN-γ, IL-8, IL-9, IL-12, IL-15, TNF-α, IL-10, MCP-1, RANTES, GM-CSF, IP-10, PDGF-bb, VEGF, IL-6, and VEGF.
With regard to claims 66 and 76, Azouna et al. teach that the conditioned medium comprising the MSC is centrifuged, which separates a cell containing fraction from the supernatant (p. 4, Left Col., Para. 2, Line 1-13), thus rendering the supernatant substantially cell free.  
With regard to claims 63-65 and 73-75, it is noted that the invention as claimed is directed to preparing a glycoconjugate-enriched conditioned medium.  As Azouna et al. teach the method steps as claimed, comprising the components as claimed, and as these components cannot be separated from their properties, the glycoconjugate-enriched conditioned medium produced by the method as taught by Azouna et al., is necessarily capable of being combined with a therapeutically effective amount, including about 2 million to about 10 million, and about 5 million, culture-expanded MSCs.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 59, 60, 69, and 71 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Azouna et al.
The teachings of Azouna et al. as applied to claims 59 and 69 have been set forth above.  
With regard to claims 60 and 71, while Azouna et al. do not specifically teach that the supernatant is harvested once a viscosity of at least 1.5 centistokes is reached, as Azouna et al. teach that the MSCs are cultured to a cell density of 90% confluence prior to harvesting (p. 4, Left Col., Para. 2, Line 1-10), which is fully encompassed within greater than about 80% confluence, in a cell culture medium supplemented with human platelet lysate (Abs.), the supernatant of Azouna et al. is deemed to be harvested once a viscosity of at least 1.5 centistokes is reached.  Alternatively, it would have been obvious to one of ordinary skill in the art to determine the appropriate viscosity at which to harvest the supernatant based on the desired end use of the produced conditioned medium, including a supernatant having a viscosity of over 1.5 centistokes.  

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653